 1
 2                                                                       JS-6
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   JUSTIN CASE THOMPSON,                 )   NO. CV 18-9762-SVW (AS)
                                           )
12                       Plaintiff,        )
                                           )
13                v.                       )        JUDGMENT
                                           )
14   ARROYO GRANDE POLICE                  )
     DEPARTMENT, et. al.,                  )
15                                         )
                         Defendants        )
16                                         )
17        Pursuant to the Court’s Order Accepting Findings, Conclusions and
18   Recommendations of United States Magistrate Judge,
19
20        IT IS ADJUDGED that the above-captioned action is dismissed       with
21   prejudice.
22
23        DATED:             May 27, 2021
                       ____________________________.
24
25
26
                                               STEPHEN V. WILSON
27                                       UNITED STATES DISTRICT JUDGE
28
